Case: 21-50097    Document: 00516325759         Page: 1    Date Filed: 05/19/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 19, 2022
                                 No. 21-50097                           Lyle W. Cayce
                                                                             Clerk

   Laura Escalante, individually and for the benefit of all wrongful-death
   beneficiaries/heirs of Omar Miles White, Deceased,

                                                          Plaintiff—Appellant,

                                     versus

   Brandy Lidge, individually and as next friend of Z.W.,

                                                Intervenor Plaintiff—Appellee,

                                     versus

   Creekside Logistics, L.L.C.,
   doing business as Timber Transport, L.L.C.,

                                                          Defendant—Appellee.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:18-CV-116


   Before Smith, Costa, and Wilson, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
         Not often are federal courts called upon to assess marital status. Yet
   that is what happened here: A wrongful-death suit ended in default when a
Case: 21-50097        Document: 00516325759             Page: 2      Date Filed: 05/19/2022




                                         No. 21-50097


   trucking company went bankrupt. That left two plaintiffs—the two adverse
   parties on appeal—who both claimed to be the decedent’s common-law wife.
   But because Texas does not allow bigamy, the district court awarded damages
   to just one of them.
           The other putative wife maintains that, because the company de-
   faulted, the district court had to award damages to both plaintiffs. We dis-
   agree: A defaulting defendant is deemed to admit a plaintiff’s factual allega-
   tions, but the district court still may inquire whether those allegations demon-
   strate legal liability. Accepting the allegations of both plaintiffs in this case as
   true, the district court was right to conclude as a matter of law that only one
   of them can be entitled to default judgment. The judgment is affirmed.

                                               I.
           Omar White was killed in a crash with a semi-truck in Texas. Laura
   Escalante, a citizen of Texas, brought a diversity wrongful-death action
   against Creekside Logistics, LLC, an Alabama corporation that had operated
   the semi. Escalante claimed that she was White’s common-law wife and thus
   his next of kin.
           Another plaintiff joined the suit as an intervenor. 1 She was Brandy
   Lidge, a citizen of Texas, who claimed that she was White’s common-law
   wife. She sought damages both on her own behalf and on behalf of her son
   with White.
           Bigamy is not legal in Texas, meaning that White could not have been
   married to both Escalante and Lidge at the time of his death. Both women
   thus moved for summary judgment. But the district court denied both



           1
           An additional plaintiff also intervened and collected damages on behalf of her son
   with White, but her claims are not at issue here.




                                               2
Case: 21-50097      Document: 00516325759          Page: 3   Date Filed: 05/19/2022




                                    No. 21-50097


   motions, reasoning that the existence of a common-law marriage depends on
   questions of fact and that there were genuine factual disputes as to which of
   the plaintiffs was the decedent’s wife. Escalante and Lidge then proceeded
   with the suit against Creekside, with each side contesting who was at fault in
   White’s accident.
          During discovery, Creekside encountered financial difficulties. First,
   Creekside’s liability insurer went into receivership in Nevada and stopped
   paying for the company’s defense. Creekside failed to retain other counsel,
   and so the court entered default against it. Soon thereafter, Creekside filed
   for Chapter 7 bankruptcy. After learning of that development, the district
   court administratively closed this case.
          Eventually, Escalante received an order from the bankruptcy court
   stating that the proceeds of Creekside’s liability insurance policy “are not
   part of the bankruptcy estate” and thus allowing her to proceed with the
   wrongful-death suit. Lidge later received a substantially identical order.
   Meanwhile, the Nevada receiver had fixed a deadline of October 31, 2020, to
   file all claims against the insurer. The district court reopened this case, and
   the plaintiffs sought a judgment against Creekside before the receiver’s
   deadline.
          Escalante and Lidge filed independent default judgments against
   Creekside. Claims on behalf of White’s children went uncontradicted, but
   there remained the problem that Escalante and Lidge could not both have
   been legally married to White at the same time. Escalante maintained that
   because Creekside had defaulted and could not contest the allegations against
   it, the court should grant both motions for default judgment, even though they
   were inconsistent.
          The district court disagreed. It denied Escalante’s motion for default
   judgment and granted Lidge’s motion in substantial part. In addition to a




                                          3
Case: 21-50097         Document: 00516325759             Page: 4   Date Filed: 05/19/2022




                                          No. 21-50097


   $4 million award for Lidge’s son, the court granted Lidge herself $105,000 as
   White’s widow; Escalante received nothing. The district court reasoned that
   while both Escalante’s and Lidge’s relationships with White had the hall-
   marks of marriage, Lidge’s had existed first. In Texas, a common-law
   marriage can end only with a formal divorce, and Lidge and White had never
   obtained one. Thus, they remained married, and White’s putative marriage
   to Escalante was void.
          That order was filed on October 29, 2020, two days before the Nevada
   receiver’s deadline. At oral argument, counsel advised that the parties had
   filed the judgment with the receiver along with notice that the judgment had
   been appealed. 2 Neither party knew the receiver’s intentions or how it might
   respond to any judgment from this court. 3 Despite that uncertainty, Esca-
   lante appeals the denial of her motion for default judgment.

                                              II.
          Though neither party has questioned subject-matter jurisdiction, we
   must assure ourselves of the authority of the federal courts to hear this case.
   See, e.g., Rodgers v. Lancaster Police & Fire Dep’t, 819 F.3d 205, 208 n.6 (5th
   Cir. 2016). The underlying dispute is a wrongful-death claim made by citizens
   of Texas against an Alabama corporation for well over $75,000. That is a
   textbook example of diversity jurisdiction under 28 U.S.C. § 1332. But the
   unusual procedural history nonetheless presents closer questions.
          We first consider whether this case is barred by the domestic-relations
   exception to federal jurisdiction, then we address whether the parties have
   standing to contest this appeal. We conclude that neither concern precludes



          2
              Oral argument at 5:10.
          3
              Oral argument at 5:03, 27:43.




                                               4
Case: 21-50097         Document: 00516325759               Page: 5       Date Filed: 05/19/2022




                                           No. 21-50097


   jurisdiction.
           The domestic-relations exception to federal jurisdiction is longstand-
   ing despite having no clear basis in the Constitution or any statute. The
   exception was first recognized in Barber v. Barber, 62 U.S. (21 How.) 582
   (1858). The Court concluded that federal courts did have jurisdiction to en-
   force a divorce decree, see id. at 599–600, but it remarked in dictum, without
   elaboration, that it “disclaim[ed] altogether any jurisdiction in the courts of
   the United States upon the subject of divorce, or for the allowance of ali-
   mony,” id. at 584.
           The clearest modern elaboration of the exception came in Anken-
   brandt v. Richards, 504 U.S. 689 (1992). The Court acknowledged that the
   doctrine’s foundations were questionable, see id. at 695–97, but it nonetheless
   preserved the doctrine as a matter of stare decisis, id. at 703. It articulated the
   exception narrowly: “[T]he domestic relations exception encompasses only
   cases involving the issuance of a divorce, alimony, or child custody decree.”
   Id. at 704. It noted that “in certain circumstances” a court might apply the
   exception more broadly based on “the abstention principles developed in
   Burford v. Sun Oil Co., 319 U.S. 315 (1943).” Id. at 705. Specifically, absten-
   tion might be appropriate where a suit presented difficult and important ques-
   tions of state law and “the suit depended on a determination of the status of
   the parties.” Id. at 706. 4



           4
             The Supreme Court appeared to broaden that understanding of the exception in
   Elk Grove Unified School District v. Newdow, 542 U.S. 1 (2004). That case did not require
   federal courts to issue a divorce, alimony, or child custody decree. But the plaintiff’s stand-
   ing depended on whether he had legal custody of his child, and the Court cited the
   domestic-relations exception to conclude that he lacked prudential standing. See id. at 17–
   18. But Ankenbrandt’s narrower formulation remains the more authoritative one. Newdow
   was informed by constitutional avoidance. See id. at 11. It also used the language of pru-




                                                 5
Case: 21-50097          Document: 00516325759             Page: 6       Date Filed: 05/19/2022




                                          No. 21-50097


           This case does not require any federal court to issue a divorce, ali-
   mony, or child custody decree. Thus, Ankenbrandt does not strictly deprive
   the federal courts of jurisdiction. And given that no party has asked us to
   invoke Burford abstention, we do not consider doing so.
           We turn to the issue of standing. “Merely because a party appears in
   the district court proceedings does not mean that the party automatically has
   standing to appeal the judgment rendered by that court.” Rohm & Hass Tex.,
   Inc. v. Ortiz Bros. Insulation, 32 F.3d 205, 208 (5th Cir. 1994). Appellants
   show standing by demonstrating that they are aggrieved by the decision of the
   lower court, see id., and Escalante makes that showing easily. Her motion for
   default judgment was denied, such that she took nothing for the allegedly
   wrongful death of her putative husband.
           Lidge’s role in this appeal is less conventional. She is not the defen-
   dant, and no cross-claims were brought against her. No decision that we
   might issue make would make her liable to Escalante or anyone else. Still,
   because the funds at issue are subject to receivership, an award to Escalante
   will leave less money for Lidge. 5 Lidge also suggests that the receiver might
   refuse to honor conflicting judgments or that the judgment in this case could
   even implicate her Social Security benefits. 6
           Fortunately, we do not need to decide whether Lidge’s stake in the
   outcome is sufficient to meet the requirements of standing. It is Escalante,
   not Lidge, who has invoked the authority of this court. Because the appellant


   dential standing, which is now dubious. See Lexmark Int’l, Inc. v. Static Control Components,
   Inc., 572 U.S. 118, 127 (2014). And a more recent domestic-relations exception case relied
   heavily on Ankenbrandt but did not mention Newdow. See Marshall v. Marshall, 547 U.S.
   293, 305–08 (2006). We thus base our analysis on Ankenbrandt and not Newdow.
           5
               Oral argument at 29:05.
           6
               Oral argument at 15:00.




                                                6
Case: 21-50097        Document: 00516325759             Page: 7      Date Filed: 05/19/2022




                                         No. 21-50097


   meets the elements of standing, it does not matter whether the other party
   does, too. See Pers. Audio, LLC v. Elec. Frontier Found., 867 F.3d 1246, 1249–
   50 (Fed. Cir. 2017). The party opposing an appeal is not required to demon-
   strate standing, and that remains true even where, as here, that party was not
   technically “adverse” to the appellant. See Legault v. Zambarano, 105 F.3d
   24, 26 (1st Cir. 1997). And because Escalante and Lidge are not adverse, the
   underlying case remains fully diverse. Odd though it is, Lidge’s role in this
   appeal does not defeat federal-court jurisdiction.
           And so it is that the federal courts have jurisdiction over this case even
   though it concerns a determination of marital status and even though both
   parties at this stage are citizens of the same state. We may now proceed to
   the merits.

                                              III.
           The denial of a default judgment is reviewed for abuse of discretion.
   Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001) (per curiam). Factual
   determinations that underlie the district court’s decision are reviewed for
   clear error. Sindhi v. Raina, 905 F.3d 327, 331 (5th Cir. 2018). On the other
   hand, “[a] decision premised on an error of law constitutes an abuse of discre-
   tion.” Lake Eugenie Land Dev., Inc. v. BP Expl. & Prod., 785 F.3d 986, 999 (5th
   Cir. 2015). We have cautioned that, because of the serious consequences of
   default judgments, even “slight” abuses of discretion merit their reversal.
   Sindhi, 905 F.3d at 331 (quoting Lacy v. Sitel Corp., 227 F.3d 290, 292 (5th Cir.
   2000)). 7


           7
             That vigilance exists because this court disfavors default judgments. See, e.g.,
   Lewis, 236 F.3d at 767; Lacy, 227 F.3d at 292. It is uncertain whether the same principle
   would lead us to reverse a slight abuse of discretion denying a default judgment. Because
   we conclude that the district court has committed no abuse of discretion, slight or other-
   wise, we do not address that question.




                                               7
Case: 21-50097         Document: 00516325759               Page: 8       Date Filed: 05/19/2022




                                           No. 21-50097


           Escalante does not challenge the factual determinations underlying
   the denial of her motion for default judgment. Instead, she maintains that the
   district court based its decision on one or more legal errors. Because we
   review conclusions of law de novo, see, e.g., Suate-Orellana v. Barr, 979 F.3d
   1056, 1062 (5th Cir. 2020), this case does not require us to apply the defer-
   ence normally associated with abuse-of-discretion review.

                                                IV.
           The role of a district court in adjudicating a motion for default judg-
   ment is limited. Though the Federal Rules of Civil Procedure allow trial
   courts, before granting a default judgment, to “conduct hearings or make
   referrals” in order to “establish the truth of any allegation by evidence,”
   Fed. R. Civ. P. 55(b)(2), longstanding precedent circumscribes that fact-
   finding authority. “The defendant, by his default, admits the plaintiff’s well-
   pleaded allegations of fact . . . .” Nishimatsu Constr. Co. v. Hous. Nat’l Bank,
   515 F.2d 1200, 1206 (5th Cir. 1975).
           Thus, the district court takes as true the facts asserted by a plaintiff
   against a defaulting defendant. That principle is firmly established, 8 but it is
   not without limits. Even when a defendant is in default, a plaintiff is not
   “entitled to a default judgment as a matter of right.” Ganther v. Ingle, 75 F.3d
   207, 212 (5th Cir. 1996) (per curiam). Most notably, after default is entered,
   the court must still determine damages. See, e.g., Hughes, 449 F.2d at 63.
           There are other limitations on a defaulting defendant’s implied admis-
   sion. “The defendant is not held to admit facts that are not well-pleaded or to



           8
           See, e.g., Trans World Airlines, Inc. v. Hughes, 449 F.2d 51, 63 (2d Cir. 1971) (citing
   Thomson v. Wooster, 114 U.S. 104 (1885)), rev’d on other grounds 409 U.S. 363 (1973); see also
   10A Charles Alan Wright & Arthur R. Miller, Federal Practice &
   Procedure § 2688.1 (4th ed.), Westlaw (database updated Apr. 2022).




                                                 8
Case: 21-50097         Document: 00516325759               Page: 9       Date Filed: 05/19/2022




                                           No. 21-50097


   admit conclusions of law.” Nishimatsu, 515 F.2d at 1206. Thus, even if a
   defendant defaults, a court may still deny default judgment if the plaintiff has
   failed to state a claim on which relief can be granted. See Lewis, 236 F.3d
   at 767–68.
           And even if allegations do state a legal claim, they cannot sustain a
   default judgment where they “are contrary to facts of which the court will
   take judicial notice, or . . . are not susceptible of proof by legitimate evidence,
   or . . . are contrary to uncontroverted material in the file of the case.” Hughes,
   449 F.2d at 63 (quoting Trans World Airlines, Inc. v. Hughes, 308 F. Supp. 679,
   683 (S.D.N.Y. 1969)). In some circumstances, the district court may even
   consider facts that are introduced into the record after the defendant defaults.
   See Wooten v. McDonald Transit Assocs., 788 F.3d 490, 500 (5th Cir. 2015).
           The district court concluded, based on the allegations made by Lidge,
   that she had married White and never divorced him. With that fact estab-
   lished, it followed as a matter of law that Escalante could not have been mar-
   ried to White and so did not have standing to recover wrongful-death benefits
   under the relevant statute. Escalante maintains that the district court, by
   questioning Escalante’s marriage to White, impermissibly discounted Esca-
   lante’s factual allegations that, through its default, Creekside had already
   admitted. But that position conflates factual allegations, which the district
   court was required to accept, with legal conclusions, which it was not.
           The existence of a common-law marriage, like the existence of any
   legal relationship, is a question of law. 9 Escalante introduced allegations and


           9
              Intermediate courts in Texas have sometimes said the opposite. See, e.g., Jenkins
   v. Jenkins, 16 S.W.3d 473, 480 (Tex. App.—El Paso 2000, no pet.). But when determining
   state law, we are not bound by the state’s intermediate courts. See United Teacher Assocs.
   Ins. Co. v. Union Lab. Life Ins. Co., 414 F.3d 558, 565 (5th Cir. 2005). Instead, we attempt to
   guess what the state’s highest court would decide. Id. at 566. The decisions of the Texas




                                                 9
Case: 21-50097         Document: 00516325759                Page: 10       Date Filed: 05/19/2022




                                            No. 21-50097


   evidence that she had met the elements of a common-law marriage to White,
   and Lidge did the same. When one takes the allegations of both women as
   true, it follows as a matter of law that Lidge was married to White and, there-
   fore, that Escalante could not have been.
           In her amended complaint, Escalante stated that she was White’s
   common-law wife, but she did not make specific allegations regarding any of
   the elements of common-law marriage. That statement was likely too “bare
   and conclusory” to be considered a well-pleaded factual allegation. Manda-
   wala v. Ne. Baptist Hosp., 16 F.4th 1144, 1151 (5th Cir. 2021). But the district
   court had some discretion to consider factual showings outside the
   complaint, see Wooten, 788 F.3d at 500, and it apparently did so, a decision
   that is not before us. After reviewing Escalante’s complaint and evidentiary
   showing, the district court concluded that Escalante and White had agreed to
   be married, had cohabited, and had held themselves out as married. Thus,
   the court did not reject any of Escalante’s factual allegations—it merely
   rejected the legal conclusion that Escalante was married to White.
           That rejection was proper in light of Lidge’s factual allegations. In her
   complaint, she alleged that she and White had agreed to be married, had
   cohabited, and had held themselves out as married. She also alleged that her



   Supreme Court suggest that, in line with legal intuition, it would treat the elements of a
   common-law marriage as questions of fact but the ultimate determination of a marriage’s
   existence as a question of law. See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993); cf. Bell
   v. Progressive Direct Ins. Co., 757 S.E.2d 399, 407 (S.C. 2014); Brandywine Paperboard Mills
   v. Workers’ Comp. Appeal Bd., 751 A.2d 1205, 1207 (Pa. Commw. Ct. 2000); People v. Lucero,
   747 P.2d 660, 663 (Colo. 1987) (en banc).
            Even if that guess is mistaken, there is less doubt that, under Texas law, the void-
   ness of a marriage is a question of law. See, e.g., Martinez v. Haas-Anderson Constr., Ltd.,
   No. 13-20-00390-cv, 2022 Tex. App. LEXIS 1269, at *17 (Tex. App.—Corpus Christi
   Feb. 24, 2022, pet. filed). Thus, whether Escalante’s and White’s putative marriage was
   void for bigamy would have been a legal, rather than factual, conclusion.




                                                  10
Case: 21-50097        Document: 00516325759               Page: 11       Date Filed: 05/19/2022




                                          No. 21-50097


   marriage predated White’s relationship with Escalante and that the marriage
   never ended in a formal divorce. As with Escalante, the district court credited
   Lidge’s factual allegations. Once both plaintiffs’ allegations were accepted,
   it followed as a matter of law that White could not have been married to Esca-
   lante. The district court could deny Escalante’s motion for default judgment
   on the basis that, accepting all well-pleaded facts as true, those facts were
   legally insufficient to entitle her to relief. See Lewis, 236 F.3d at 767.
           To be sure, before Creekside’s default, Escalante did present evidence
   disputing Lidge’s factual allegations. White’s mother testified that White
   had not told her he was married to Lidge. An obituary for Lidge’s father listed
   White as Lidge’s fiancé, not husband. Those facts raise doubts about whether
   White and Lidge held themselves out as married.
           But Escalante does not maintain that the district court should have
   rejected Lidge’s claims as a factual matter. 10 And though “uncontroverted
   material in the file of the case” can prevent a factual allegation from being
   well-pleaded for purposes of default judgment, Hughes, 449 F.2d at 63 (quot-
   ing Hughes, 308 F. Supp. at 683), Lidge offered substantial evidence contra-
   dicting the claim that she and White had not held themselves out as married.
   The district court recognized as much when it denied Escalante’s and Lidge’s
   motions for summary judgment. There was no “uncontroverted material”
   that would have allowed the district court to reject Lidge’s factual allegations
   after Creekside’s default. Id.
           Instead of faulting the district court for accepting Lidge’s allegations
   of fact, Escalante principally complains that the court failed to accept her


           10
              Escalante does state in her opening brief that “[t]he court further abused its dis-
   cretion in finding that the evidence supported a finding that Lidge rather than Escalante
   was the common-law wife.” But she does not develop that assertion, so it is forfeited. See,
   e.g., United States v. Maes, 961 F.3d 366, 377 (5th Cir. 2020).




                                                11
Case: 21-50097       Document: 00516325759              Page: 12      Date Filed: 05/19/2022




                                         No. 21-50097


   well-pleaded allegations. But Escalante fails to recognize that, accepting the
   factual allegations of both plaintiffs as true, she would not have a legal claim
   against Creekside. It is unclear from the district court’s opinion whether the
   court was accepting the allegations of both plaintiffs as true or just concluding
   that those allegations were true based on the factual showings. But we review
   judgments, not opinions, see, e.g., Ward v. Santa Fe Indep. Sch. Dist., 393 F.3d
   599, 603 (5th Cir. 2004), and the judgment can be sustained as an application
   of law to the facts alleged by both plaintiffs. 11
           Escalante responds that the district court, instead of considering the
   factual allegations of Escalante and Lidge together, should have viewed them
   in parallel, isolating each plaintiff’s claim from the other’s. But we are aware
   of no authority requiring courts adjudicating default judgments willfully to
   blind themselves to pleadings of other parties in the same action. And there
   is at least one strong reason for rejecting Escalante’s approach: In cases like
   this one, it would result in judgments that are logically inconsistent.
           Inconsistent default judgments, like inconsistent judgments more gen-
   erally, are strongly disfavored. When a case involves multiple defendants,
   courts may not grant default judgment against one defendant if doing so
   would conflict with the position taken by another defendant. See, e.g., GE
   Cap. Corp. v. Arnoult, No. 99-2411, 2002 U.S. Dist. LEXIS 872, at *5 (E.D.
   La. Jan. 8, 2002).
           That principle traces back to Frow v. De La Vega, 82 U.S. (15 Wall.) 552
   (1872), a short but influential decision. The Court recognized that granting
   a default judgment against one defendant would raise the possibility that the



           11
             Because we conclude that the district court’s judgment did not depend on any
   factfinding, we do not address Escalante’s alternative position that the court should have
   referred any factual disputes to a jury.




                                              12
Case: 21-50097     Document: 00516325759            Page: 13   Date Filed: 05/19/2022




                                     No. 21-50097


   remaining defendants would show the allegations underlying that judgment
   were false, a result that the Court dismissed as “unseemly and absurd.” Id.
   at 554. If a second defendant had remained to contest Escalante’s and Lidge’s
   wrongful-death claims, Frow would have precluded granting either woman a
   default judgment against Creekside.
          None of Frow’s reasoning suggests that the decision would not apply
   to inconsistent judgments against a single defendant. This circuit has noted
   in an unpublished decision that Frow prohibits “directly inconsistent judg-
   ments.” Crop Prod. Servs. v. Keeley, 691 F. App’x 159, 163 (5th Cir. 2017) (per
   curiam). Other circuits have addressed the principle at greater length, con-
   cluding that it applies “when different results as to different parties are . . .
   logically inconsistent or contradictory.” In re Uranium Antitrust Litig.,
   617 F.2d 1248, 1257 (7th Cir. 1980). The key consideration is the assurance
   of “consistent verdict determinations.” Hunt v. Inter-Globe Energy, Inc.,
   770 F.2d 145, 148 (10th Cir. 1985) (per curiam). None of that language sug-
   gests that the party at issue matters—awarding multiple plaintiffs incon-
   sistent judgments against one defendant would be no less contradictory than
   would awarding a single plaintiff inconsistent judgments against multiple
   defendants.
          At least one district court has reached a different conclusion. In Envir-
   ogen Technologies, Inc. v. Maxim Construction Corp., No. 14-C-2090, 2016 U.S.
   Dist. LEXIS 135344 (N.D. Ill. Sept. 30, 2016), the court granted a default
   judgment that was inconsistent with another that had been granted previ-
   ously, id. at *7–8. The court reasoned that, as a matter of equity, the loss
   caused by the default should fall on the defaulting party alone rather than on
   any of the plaintiffs. Id. at *8. But that conclusion sits in tension with Frow
   and the decisions of circuit courts, including the Seventh Circuit. Those
   decisions decry “different results as to different parties,” not inequitable
   distribution of losses. In re Uranium, 617 F.2d at 1257.



                                          13
Case: 21-50097      Document: 00516325759            Page: 14    Date Filed: 05/19/2022




                                      No. 21-50097


          Even if fairness were the primary concern, it is not evident that it
   would favor Escalante’s position. Lidge maintains that granting Escalante’s
   motion would injure Lidge by creating doubts about the enforceability of her
   own judgment and by reducing the assets available for her to collect. If
   Escalante’s loss does not fall on her, it would fall not on Creekside, which is
   defunct, but on Creekside’s other creditors. Because default often occurs
   when a defendant goes bankrupt, those concerns are not isolated to this case.
          Moreover, where a plaintiff, but for the defendant’s default, would
   never have been able to show legal entitlement to a judgment, denial of that
   judgment is not itself a miscarriage of justice. There is nothing inequitable
   about allowing a district court to consider the facts alleged by all plaintiffs and
   award default judgment to only those whose claims are not precluded.
   Though there may be cases in which inconsistent default judgments are un-
   avoidable, such as where a nonresponsive defendant fails to alert the court to
   related actions proceeding elsewhere, Frow counsels strongly against accept-
   ing a rule that would encourage conflicting judgments.
          In this case, one could resolve the tension between the two plaintiffs’
   theories just by reading them alongside each other, and we have not been pre-
   sented with an argument that the district court should have engaged in fur-
   ther factfinding. Thus, this is not a case in which plaintiffs have presented
   logically irreconcilable factual allegations, nor one in which different plaintiffs
   have brought their claims in separate cases. We also do not foreclose the pos-
   sibility that, in some circumstances, a district court would have the authority
   to reject even well-pleaded factual allegations of one plaintiff in order to
   prevent prejudice to another plaintiff.
          We do reject the theory that a district court, when evaluating conflict-
   ing motions for default judgment brought by different plaintiffs, must assess
   those motions in isolation from one another. A court acts within its discretion




                                           14
Case: 21-50097     Document: 00516325759            Page: 15   Date Filed: 05/19/2022




                                     No. 21-50097


   when it accepts the well-pleaded factual allegations of all plaintiffs and awards
   default judgment accordingly.
          The judgment is AFFIRMED.




                                          15